Exhibit 10.18
[Compellent Technologies, Inc. Letterhead]
September 29, 2008
Duston Williams
153 Fremont Avenue
Los Altos, CA 94022
Dear Duston,
On behalf of the Compellent Technologies Board of Directors and team, I am
pleased to extend this offer for you to join our Board of Directors effective
October 1, 2008.
This offer includes board fees of $20,000 per year plus $5,000 per year for
membership on the Audit Committee. All fees are paid quarterly during the third
month of the quarter.
In addition to the cash fees above, you will also be granted a stock option
valued at $250,000 using the pricing variables of the Black-Scholes option
valuation model. I currently estimate this will approximate 35,000 shares but
the exact number will be calculated as of October 1, 2008. The exercise price
will be the “Fair Market Value” of the Company’s Common Stock as determined in
accordance with the terms of the 2007 Plan, which is the closing price as
reported on the NYSE Arca on the grant date. The terms and vesting associated
with these options are contained in the Employee Stock Option Agreement which is
included with this letter. The option will vest over three years.
Duston, the entire Compellent team is excited to have you join the team! Please
signify your acceptance to this offer with your signature below and return a
signed copy to Jack Judd, Chief Financial Officer, by September 30, 2008.
Congratulations!

     
Sincerely,
  Accepted by:
 
   
/s/ Phil Soran
  /s/ Duston Williams
 
   
Phil Soran
  Date: 9/30/08
President & CEO
   
 
   
Enclosures
   

 